DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is responsive to the Applicant’s communications filed on 3/18/2021.
Claims 1-4, 6-11, 13-18, and 20-23 are pending. Claims 1, 8, and 15 are independent. Claims 21-23 are newly presented.
Priority
Acknowledgment is made of applicant's claim for priority as a continuation of U.S. Patent Application No. 13/468,979 filed 5/10/2012, which claims priority to U.S. Provisional Patent Application No. 61/484,298.

Response to Amendment
The objection to the Title as not descriptive of the invention is withdrawn as overcome and/or moot based on applicant’s amendment of the title.
The rejections to claim 4-7, 11-14, and 18-20 under 35 U.S.C. 112(b) as being indefinite are withdrawn in light of the amendments to the claims filed 3/16/2021 which overcome and/or moot such previous rejections.

Response to Arguments
Applicant's arguments filed 3/16/2021 have been fully considered but they are not persuasive.
Applicant argues in substance:
The double patenting rejections of claims 1-20 should be held in abeyance pending the claims being indicated as allowable and the filing of a terminal disclaimer would be considered at that time.
Examiner disagrees. Applicant is free to not address the substance of the rejection at this time. However, such does not put the rejection in abeyance and as per MPEP 804 the 

Applicant’s arguments with respect to the independent claims with regards to Ohi’s variants/residual strings coming from the input corpus have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-43, 8-11, and 16-18 of U.S. Patent No. 10,198,530 and claims 1-2, 6-7, 11-12, and 16-17 of U.S. Patent No.  10,210,282. Although the claims at issue are not identical, they are not patentably distinct from each other in either of the patented applications. Specifically, the instant claims capture and recite (though in slightly different terms) all of the subject matter of both parent cases. The patented cases include a further specific limitation of ranking and selecting the entries from the confusion set based on a specific vector-space angle operation. While the instant claims do not include that limitation they are still anticipated by the patented claims in both patents, and thus are patentably indistinct. A terminal disclaimer can overcome this nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6, 8, 10-11, 13, 15, 17-18, 20, and 23 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohi et al., U.S. Patent Pub. No. 2005/0278292 (hereinafter Ohi) in view of Liao et al., U.S. Patent Pub. No. 2008/0010316 (hereinafter Liao) ) and further in view of Hantler et al., U.S. Patent Pub. No. 2008/0059876 (hereinafter Hantler) and Tsuruoka et al., “Probabilistic Term Variant Generator for Biomedical Terms” 2003 (hereinafter Tsuoroka).

Regarding independent claims 1, 8, and 15 Ohi in the analogous art of spelling variation dictionaries teaches: 
A method [or computer readable non-transitory storage medium storing instructions that when executed by a computer processor perform steps; or computer system with one or more computer processors and such a computer readable non-transitory storage medium] for providing suggestions or spelling corrections in response to a search engine search query, the method comprising: (See Ohi Abstract, [0003], [0006], [0014], and [0015] wherein the invention is embodied as a method for variations (i.e. suggestions) for terms and queries based on a corpus of documents containing plurality of words/tokens. See further Fig. 1 and [0056]-[0060] wherein this includes processing device, memory/medium containing executable instructions for implementations as CRM or computer system as in claim 8 and 15).
generating by a computing device a confusion set of spelling corrections for a plurality of tokens in a corpus stored on a server, the confusion set comprising a plurality of producer lists, wherein each producer list associated with a token is a set of potential spelling corrections for the token  (See Ohi Fig. 12C, [0043]-[0048], [0061]-[0069] and [0073]-[0075] wherein list is generated (i.e. producer list) for each token/entry as a term index for the entry which includes the variations/residual strings as potential spelling variations/corrections, and an associated weight as an edit distance and such a list is used as a spelling variation dictionary for potential spelling corrections).
and comprises residual strings derived by one or more character variations of the token, each residual string associated with a weight based on the number of character variations between the token and the residual string, (See Ohi [0040]-[0044] wherein terms possessing a number of characters that are within some character variation of the entry word/token are collected as variations (i.e. residual strings) and used to form the confusion set based on terms/tokens they vary from. See also [0055]. And as at Fig. 12C, [0043]-[0048], [0061]-[0069] and [0073]-[0075] each variation/residual string has an associated weight as an edit distance from the token, which is a weight based on the number of characters it varies by from the token).
wherein for at least one token in the corpus there is at least one residual string … that varies from the token by having at least one character that is not present in the token, and (wherein for at least one token in the corpus there is at least one residual string that … that varies from the token by having at least one character that is not present in the token, (See Ohi [0038] wherein "candidate spelling variations for entry words are initially collected" which is generating residual strings and gives the example of collecting variations for the term “iccar.” Then as in [0039] the example variations (i.e. residual strings) include those "such as 'ICAAR', 'ICAA', 'aar', 'Schaar', ‘CaARN1', 'alpha1aAR'" (Emphasis added). In those variations (i.e. residual strings) at least “Schaar”, “CaARN1”, and “alpha1aAR” all are variations "that varies from the token by having at least one character that is not present in the token." 
receiving, by a computing device, one or more characters as input to a search engine; (See Ohi [0079] and [0082]-[0084] receiving a user input query as one or more characters).
retrieving, by the computing device, an entry from the confusion set on the server corresponding to the one or more characters; and  (See Ohi Fig. 8, [0073]-[0074], [0079]-[0084] and [0089]-[0090] wherein a term entered by the user is matched against the indexed words and variations (i.e. against the confusion set) which is retrieving the matching entry from the confusion set).
presenting, by the computing device, spelling corrections or suggestions to a user based at least in part on the entry retrieved from the confusion set. (See Ohi Fig. 8, [0073]-[0074], [0079]-[0084] and [0089]-[0090] wherein spelling variation candidates are presented and returned based on the retrieved indexed spelling variations and similar character sequences using the term-index store (i.e. confusion set) to provide the suggestions/variations).
Ohi does not explicitly teach:
wherein a residual string represents misspellings of tokens from the corpus such that at least one or more residual strings are not present in the corpus, (Note that Ohi as cited generally describes generating variations as described, but such are not generated from variations fond in the documents/corpus).
[wherein for at least one token in the corpus there is at least one residual string] that is generated from the token [and that varies from the token by having at least one character that is not present in the token, and] (Note that Ohi as cited generally describes generating variations as described, but such are not generated directly from the token itself but through collection from variations in the documents that accord with such variation type/parameter as claimed).
wherein each producer list associated with the token forms a variation list for the residual string providing potential spelling corrections for the residual string, the variation list comprising the tokens that can be formed from the residual string and the number of character variations between each such token and the residual string; (But note Ohi [0044], [0067]-[0069], and [0073]-[0075] wherein a weight/score is attached (i.e. propagated) for a token/entry based on commonality of subsequences (i.e. based on weights of residual strings in common) and the weight is set for a common index to propagate the token and weight as a variation based on the common subsequences).
However in the analogous art of spelling correction with inverted indexes from word portions, Liao teaches:
wherein each producer list associated with the token forms a variation list for the residual string providing potential spelling corrections for the residual string, the variation list comprising the tokens that can be formed from the residual string and the number of character variations between each such token and the residual string; (See Liao 024], [0027]-[0031], and [0037]-[0041] wherein the liaolographs are the residual strings and forms data structures for each residual string with the tokens from which the residual string was generated as a reverse index, which is an indirect producer list. Note 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Liao with the teachings of Ohi. One having ordinary skill in the art would have been motivated to combine the indirect producing term lists as an inverse index for term residuals as liaolographs of Liao with the spelling variation extraction, weighting, and storing of terms and variants of Ohi in order to better facilitate suggesting spelling corrections, by providing more n-grams and variants to use in building an inverted index to speed processing, providing more computationally efficient spelling corrections. See Liao [0001] and [0024].
Then Ohi in view of Liao does not explicitly teach:
wherein a residual string represents misspellings of tokens from the corpus such that at least one or more residual strings are not present in the corpus,
[wherein for at least one token in the corpus there is at least one residual string] that is generated from the token [and that varies from the token by having at least one character that is not present in the token, and]
However, in the analogous art of generating spelling variant hash lists for spelling correction, Hantler teaches:
[wherein for at least one token in the corpus there is at least one residual string] that is generated from the token [and that varies from the token by having at least one character that is not present in the token, and] (See Hantler Fig. 2 and [0020]-[0021] wherein the hash tables generated re described as variants placed in a list. Then explicitly as at [0023] based on a token itself (i.e. from the 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Hantler with the teachings of Ohi and Liao. One having ordinary skill in the art would have been motivated to combine the direct forming of variations of a term from the token itself, including variants that insert or replace characters of the original token for spelling correction operations as in Hantler with the spelling variation extraction, weighting, and storing of terms and variants of Ohi and the indirect producing term lists as an inverse index for term residuals as liaolographs of Liao  in order to allow the variation mechanisms as in Ohi to be applied to a broader spectrum of terms and not limited to a single specific document for possible variation. This provides the benefit that the created variation dictionary is not limited to only variations found in a specific corpus, but more broadly can determine variations and therefore possible corrections from any token variations. Further as in Hantler at [0005] the variant formation and propagation as in Hantler improves the efficiency and reliability of spell checking functions by creating variants from tokens themselves in a dictionary not identifying only variations of the token that occur within the dictionary.
Then Ohi in view of Liao and Hantler does not explicitly teach:
wherein a residual string represents misspellings of tokens from the corpus such that at least one or more residual strings are not present in the corpus, (Examiner would note Hantler as in [0023] appears to describe creating all single character variants, it is not explicitly clear that such variants are not present in the input/training corpus even if the creation in Hantler does not consider such corpus).
However, Tsuruoka in the analogous art of variant term generation for dictionary expansion and spelling correction teaches:
wherein a residual string represents misspellings of tokens from the corpus such that at least one or more residual strings are not present in the corpus, (See Tsuruoka Section 2.4 describing generating variants (i.e. residual strings) for “input term” from corpus as in section 3.1 and 3.2. As in Section 3.1 and 3.2 the generated variants shown for instance in tables 4-7 are misspelling variants of the input token (i.e. input term) such that at least one variant is not present in the corpus. For instance in Table 7 input term “type I” has a generated variant “type Is” that has a corpus frequency of “0” such that it is not present in the corpus. See further Section 2.3 wherein operations for generation include “substitution” and “insertion” such that the variants accord with the type in Hantler and Ohi of having at least one character not present in the input token form the corpus, such as “type Is” having the character “s” not in the input term “type I”. Note also Abstract and Section 1 wherein the method is “to generate spelling variants for … terms” for use in “dictionary expansion” and “spelling variation” (i.e. misspelling)).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Tsuruoka with the teachings of Ohi and Liao and Hantler. One having ordinary skill in the art would have been motivated to combine the term variant generation including term variants not in the corpus as in Tsuruoka with the spelling variation extraction, weighting, and storing of terms and variants of Ohi, the indirect producing term lists as an inverse index for term residuals as liaolographs of Liao, and the direct forming of variations of a term from the token itself, 

Regarding claims 3, 10, and 17 Ohi, Liao, Hantler, and Tsuuroka further teaches: 
wherein a character variation comprises character additions, modifications, or removals relative to a token.  (See Ohi [0048]-[0050] wherein character variations include insertion/addition, substitution/modification, and deletion/removal. See also [0038]-[0039]. Note also Hantler and Tsuruoka as cited).

Regarding claims 4, 11, and 18 Ohi, Liao, Hantler, and Tsuruoka further teaches:
wherein the confusion set comprises suggestions and spelling corrections reflecting changes to a given token, the confusion set prioritizing changes to the token based on a size of each change. (See Ohi [0015], [0043]-[0044], [0048]-[0049] and [0075] wherein the variations include large and small edit distance (i.e. changes) variations, and prioritize selecting low/small distance/change variations based on a threshold and selecting a “close edit distance” variation).

  Regarding claims 6, 13, and 20 Ohi, Liao, Hantler, and Tsuruoka further teaches:
generating a confusion matrix comprising combinations of spelling corrections of the confusion set. (See Ohi [0055] wherein the spelling dictionary is a confusion matrix, then more specifically as in Figs. 12C, and [0050], [0054] a confusion matrix is generated that is a combination of 

Regarding claim 23 Ohi, Liao, Hantler, and Tsuruoka further teaches:
wherein a variation list is formed for a producer list responsive to the number of character variations between the token and the residual string being below a threshold value. (See Ohi [0043] variations/variants (i.e. residual strings) as a variation list are only generated for within (i.e. +/-) a threshold value m character variations. See also Hantler [0008], [0017]-[0019] setting variants to be below threshold of distance 1 or distance 2 for variation generation list).

Claims 2, 7, 9, 14, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ohi in view of Liao and Hantler and Tsuruoka, and further in view of Plumb, U.S. Patent Pub. No. 2006/0167676 (hereinafter Plumb).

Regarding claims 2, 9, and 16 Ohi, Liao, Hantler, and Tsuruoka teach the parent claims and limitations, but do not explicitly teach: 
wherein retrieving an entry from the confusion set further comprises using a Bloom filter to determine whether there exists in the confusion set an entry corresponding to the one or more characters.  
However in the analogous art of detecting and correcting spelling errors Plumb teaches:
wherein retrieving an entry from the confusion set further comprises using a Bloom filter to determine whether there exists in the confusion set an entry corresponding to the one or more characters.  (See Plumb Fig. 3 and [0035]-[0040] wherein a Bloom filter is generated by a computer device and the Bloom filter is used to determine whether a word portion of an input text is misspelled 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Plumb with the teachings of Ohi and Liao and Hantler and Tsuruoka. One having ordinary skill in the art would have been motivated to use the Bloom filter creation and checking for spelling correction of Plumb with the generated confusion set based spelling correction with spelling variation extraction, weighting, and storing of terms and variants as in Ohi, the indirect producing term lists as an inverse index for term residuals as liaolographs as in Liao, the direct formations of variations from the token as in Hantler, and the variants not in the input corpus as in Tsuruoka in order to more efficiently determine likely words to replace a misspelled word by using a constant space storage mechanism to determine the presence of misspelled words. Implementing a Bloom filter provides a quick and efficient manner to narrow down the possible spelling correction from a confusion set of variations as in Liao and Ohi. See Plumb [0004] and [0035]-[0036].

Regarding claims 7 and 14 Ohi, Liao, and Hantler and Tsuruoka teach the parent claims and limitations, but do not explicitly teach: 
determining suggestions for presenting to the user using a Bloom filter on the confusion matrix for a plurality of confusion sets.
However in the analogous art of detecting and correcting spelling errors Plumb teaches:
determining suggestions for presenting to the user using a Bloom filter on the confusion matrix for a plurality of confusion sets. (See Plumb Fig. 3 and [0035]-[0040] wherein a Bloom filter is 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Plumb with the teachings of Ohi and Liao and Hantler and Tsuruoka. One having ordinary skill in the art would have been motivated to use the Bloom filter creation and checking for spelling correction of Plumb with the generated confusion set based spelling correction with spelling variation extraction, weighting, and storing of terms and variants as in Ohi, the indirect producing term lists as an inverse index for term residuals as liaolographs as in Liao, the direct formations of variations from the token as in Hantler, and the variants not in the input corpus as in Tsuruoka in order to more efficiently determine likely words to replace a misspelled word by using a constant space storage mechanism to determine the presence of misspelled words. Implementing a Bloom filter provides a quick and efficient manner to narrow down the possible spelling correction from a confusion set of variations as in Liao and Ohi. See Plumb [0004] and [0035]-[0036].






Claim 21 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ohi in view of Liao and Hantler and Tsuruoka, and further in view of Li et al., U.S. Patent Pub. No. 2008/0104056 (hereinafter Li).

Regarding claim 21 Ohi, Liao, and Hantler and Tsuruoka as applied above to claim 1 teaches:
The method of claim 1, wherein the one or more characters represent a search query, (See Ohi [0079] and [0082]-[0084] receiving a user input query as one or more characters).
Ohi, Liao, and Hantler and Tsuruoka do not explicitly teach:
wherein the entry is selected for retrieving from the confusion set based on a comparison of a vector-space angle between the search query and the entry and a vector-space angle between the search query and one or more other entries from the confusion set.
However, Li in the analogous art of query spelling correction based on vector space angle teaches:
wherein the entry is selected for retrieving from the confusion set based on a comparison of a vector-space angle between the search query and the entry and a vector-space angle between the search query and one or more other entries from the confusion set. (See Li [0043]-[0054] wherein for query correction by spell checking as in [0001]-[0002], “two vectors are formed” where one vector is for the “input word” (i.e. the search query term) and one vector is for the “candidate term” such as from the entries of the confusion/variation sets created in the other cited references. Then as explicitly in [0043] and [0053]-[0054] a vector-space angle between the two vectors is considered and used to determine the similarity between the input/query term and the candidate which as in Fig. 1, 110 and [0118] is used to determine, rank, and return best matching candidate/entry).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Li with the teachings of Ohi and Liao and Hantler and Tsuruoka. One having .

Claim 22 is rejected under 35 U.S.C. 103(a) as being unpatentable over Ohi in view of Liao and Hantler and Tsuruoka and further in view of Timm et al., U.S. Patent Pub. No. 2010/0306229 (hereinafter Timm).

Regarding claim 22 Ohi, Liao, and Hantler and Tsuruoka as applied above to claim 1 teaches:
The method of claim 1, further comprising: 
Ohi, Liao, and Hantler and Tsuruoka do not explicitly teach:
eliminating one or more residual strings as redundant responsive to determining that the associations between the residual string and tokens or other associations are represented in other residual strings.
However in the analogous art of suggested search queries, Timm teaches
eliminating one or more residual strings as redundant responsive to determining that the associations between the residual string and tokens or other associations are represented in other residual strings. (See Timm at least at [0096] wherein each clustered suggested tuple (i.e. tuples 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to combine the teachings of Timm with the teachings of Ohi and Liao and Hantler and Tsuruoka. One having ordinary skill in the art would have been motivated to combine the search suggestion tuple indexing including discarding duplicate suggestions for a tuple as in Timm with the spelling variation extraction, weighting, and storing of terms and variants of Ohi, the indirect producing term lists as an inverse index for term residuals as liaolographs of Liao, the direct forming of variants from a token in Hantler, and the variants not from the corpus as in Tsuruoka in order to more efficiently index suggested queries and spelling corrections, in that by removing duplicate/redundant suggestions/strings the space required for storing the suggested queries/residual strings of a single token is reduced. The benefits of conserving storage space, particularly with respect to indexing, are well known in the computer arts as providing more efficient storage. 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner has cited particular columns, line numbers, references, or figures in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the references in entirety, as potentially teaching all or part of the claimed invention. See MPEP §§ 2141.02 and 2123.

The pertinent prior art made of record but not relied upon for the rejections:
US 7,716,229 (See Figs. 8-16B and col. 9:1-25 wherein a “variant” graph is generated for a term, to create a misspell graph based on mutations and further processing of graph to reduce confusion set).
US2008/0077570 (See [0362] and [0281]-[0288] relating to vector-space angle scoring or itoms/terms for searching).
US 8,762,130 (See Abstract and col. 9:1-67 describing generating spelling variants of valid word).
US2009/0182728 (See Abstract and [0068]-[0071] variant list by deletion variants).
US2002/0194229 (See Abstract [0031] “generates variants” of input word based on predetermined transformation rules).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID T BROOKS whose telephone number is (571)272-3334.  The examiner can normally be reached on Monday - Friday 5:30AM to 2:00PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/David T. Brooks/Primary Examiner, Art Unit 2156                                                                                                                                                                                                        4/14/2021